DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30-33, 36, 37, and 42-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2020.

Claim Rejections - 35 USC § 112(a)  - withdrawn
The rejection of claims 16-29, 34, 35 and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed April 12, 2021.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 41, which ultimately depends on claim 16, requires that iii) is sodium chloride and that the unit dosage form has a pH of 3.4 to 3.8. However, claim 16 requires that when iii) is sodium chloride, that the unit dosage form has a pH of about 3.5 to about 3.7. Therefore, claim 41 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the response filed April 12, 2021, Applicant argues that claim 41 is withdrawn. However, there is no basis for withdrawing claim 41, which is part of elected Group I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the response filed April 12, 2021, Applicant stated that they will consider filing terminal disclaimers once allowable subject matter is indicated.

Claim 1 of U.S. Patent No. 9,925,233 recites a method of increasing blood pressure in a human in need thereof, the method comprising: 
a) storing at 5° C for at least about one month, which falls within the claimed storage time range, a pharmaceutical composition for intravenous administration comprising, in a unit dosage form: i) from about 0.1 μg/mL to about 2 μg/mL of vasopressin or a pharmaceutically-acceptable salt thereof; ii) dextrose; and iii) from about 1 mM to about 10 mM acetate buffer, wherein the unit dosage form has a pH of 3.6 to 3.9, which is the same as the claimed range; and 
b) administering to the human the pharmaceutical composition, wherein the pharmaceutical composition comprises from about 0.1 μg/mL to about 2 μg/mL of vasopressin or the pharmaceutically acceptable salt thereof; wherein the administration provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute; and the human is hypotensive. According to Table 5 of the instant specification, 20 Units corresponds to about 0.04 mg of vasopressin. Therefore, the concentration claimed in U.S. Patent No. 9,925,233, about 0.1 μg/mL to about 2 μg/mL, corresponds to about 0.05 U/ml to about 1 U/ml vasopressin. 
U.S. Patent No. 9,925,233 does not claim that the unit dosage form is in a drip bag. It would have been obvious to use a drip bag to hold the unit dosage form given that the patented claim require intravenous administration. Therefore, claim 16 is obvious over the patented claims.
With respect to claims 17-19, it would have been obvious to use a pH-adjusting agent such as sodium hydroxide and hydrochloric acid to achieve the pH in the patented claims.

With respect to claim 21, patented claim 3 requires that the administering of the unit dosage form to the human is over about one week.  
With respect to claim 22, patented claim 1 requires that the administering of the unit dosage form to the human provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 23, patented claim 5 requires that the human's mean arterial blood pressure is increased within 15 minutes of administering of the unit dosage form to the human.  
With respect to claim 24, patented claim 1 requires that the human is hypotensive.  
With respect to claim 25, patented claim 5 requires that the human's hypotension is associated with vasodilatory shock.  
With respect to claim 26, patented claim 6 requires that the vasodilatory shock is post-cardiotomy shock.  
With respect to claim 27, patented claim 7 requires that the administering of the unit dosage form to the human provides to the human from about 0.03 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 28, patented claim 8 requires that the vasodilatory shock is septic shock.  
With respect to claim 29, patented claim 9 requires that the administering of the unit dosage form provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.07 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  

With respect to claim 35, patented claim 21 requires that the unit dosage form comprises about 10 mM acetate buffer, and wherein the unit dosage form has a pH of 3.6 to 3.7.  
With respect to claims 38 and 39, patented claim 1 requires dextrose and a pH of 3.6 to 3.9.  
With respect to claims 40 and 41, saline is an approved diluent for vasopressin, as evidenced by the April 2014 Vasostrict© Label. The April 2014 Vasostrict© Label teaches diluting the vasopressin with normal saline (0.9% sodium chloride) or 5% dextrose in water (D5W) to either 0.1 units/mL or 1 unit/mL for intravenous administration (§§ 1-2). Therefore, it would have been obvious to substitute saline for the dextrose used in the patented claims. The pH recited in patented claim 1 overlaps with the claimed range 3.5 to 3.7.  

Claims 16-29, 34, 35, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,962,422. Although the claims at issue are not identical, they are not patentably distinct from each other
Claim 1 of U.S. Patent No. 9,962,422 recites a method of increasing blood pressure in a human in need thereof, the method comprising: 
a) storing for at least about 24 hours, a pharmaceutical composition for intravenous administration comprising, in a unit dosage form: i) from about 0.1 μg/mL to about 2 μg/mL of vasopressin or a pharmaceutically-acceptable salt thereof; ii) dextrose; and iii) from about 1 mM to about 10 mM acetate buffer, wherein the unit dosage form has a pH of 3.6 to 3.9, which is the same as the claimed range; and 
b)  intravenously administering the unit dosage form to the human; wherein: the administration provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt 
U.S. Patent No. 9,962,422 does not claim that the unit dosage form is in a drip bag. It would have been obvious to use a drip bag to hold the unit dosage form given that the patented claim require intravenous administration. Therefore, claim 16 is obvious over the patented claims.
With respect to claims 17-19, patented claims 3-5 require the pH-adjusting agents sodium hydroxide and hydrochloric acid.
With respect to claim 20, patented claim 7 requires that the administering of the unit dosage form to the human is over about one day.  
With respect to claim 21, patented claim 8 requires that the administering of the unit dosage form to the human is over about one week.  
With respect to claim 22, patented claim 1 requires that the administering of the unit dosage form to the human provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 23, patented claim 9 requires that the human's mean arterial blood pressure is increased within 15 minutes of administering of the unit dosage form to the human.  
With respect to claim 24, patented claim 1 requires that the human is hypotensive.  
With respect to claim 25, patented claim 5 requires that the human's hypotension is associated with vasodilatory shock.  

With respect to claim 27, patented claim 12 requires that the administering of the unit dosage form to the human provides to the human from about 0.03 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 28, patented claim 13 requires that the vasodilatory shock is septic shock.  
With respect to claim 29, patented claim 14 requires that the administering of the unit dosage form provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.07 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 34, patented claim 16 requires that the unit dosage form comprises about 1 mM acetate buffer, and wherein the unit dosage form has a pH of 3.7 to 3.9.  
With respect to claim 35, patented claim 17 requires that the unit dosage form comprises about 10 mM acetate buffer, and wherein the unit dosage form has a pH of 3.6 to 3.7.  
With respect to claims 38 and 39, patented claim 1 requires dextrose and a pH of 3.6 to 3.9.  
With respect to claims 40 and 41, saline is an approved diluent for vasopressin, as evidenced by the April 2014 Vasostrict© Label. The April 2014 Vasostrict© Label teaches diluting the vasopressin with normal saline (0.9% sodium chloride) or 5% dextrose in water (D5W) to either 0.1 units/mL or 1 unit/mL for intravenous administration (§§ 1-2). Therefore, it would have been obvious to substitute saline for the dextrose used in the patented claims. The pH recited in patented claim 1 overlaps with the claimed range 3.4 to 3.8.  


Claim 1 of U.S. Patent No. 9,968,649 recites a method of increasing blood pressure in a human in need thereof, the method comprising: 
a) storing at 5° C for at least about one month, which falls within the claimed storage time range, a pharmaceutical composition for intravenous administration comprising, in a unit dosage form: i) from about  0.1 units/ml to about 1 unit/ml of vasopressin or a pharmaceutically-acceptable salt thereof; ii) dextrose; and iii) from about 1 mM to about 10 mM acetate buffer, wherein the unit dosage form has a pH of 3.6 to 3.9, which is the same as the claimed range; and 
b) intravenously administering to the human the pharmaceutical composition, wherein the pharmaceutical composition comprises from about  0.1 units/mL to about 1 unit/mL of vasopressin or the pharmaceutically acceptable salt thereof; wherein the administration provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute; and the human is hypotensive. 
U.S. Patent No. 9,968,649 does not claim that the unit dosage form is in a drip bag. It would have been obvious to use a drip bag to hold the unit dosage form given that the patented claim require intravenous administration. Therefore, claim 16 is obvious over the patented claims.
With respect to claims 17-19, it would have been obvious to use a pH-adjusting agent such as sodium hydroxide and hydrochloric acid to achieve the pH in the patented claims.
With respect to claim 22, patented claim 1 requires that the administering of the unit dosage form to the human provides to the human from about 0.01 units of vasopressin or the pharmaceutically-
With respect to claim 23, the effect on the human’s mean arterial pressure is a property of the patent method. As evidence, the April 2014 Vasostrict© Label teaches that the human's mean arterial blood pressure is increased within 15 minutes of administering of the unit dosage form to the human (§ 12.2).
With respect to claim 24, patented claim 1 requires that the human is hypotensive.  
With respect to claim 25, patented claim 9 requires that the human's hypotension is associated with vasodilatory shock.  
With respect to claim 26, the April 2014 Vasostrict© Label teaches the use of vasopressin for increasing blood pressure in post-cardiotomy shock (§ 2.2). Therefore, it would have been obvious to apply the patented method to the treatment of post-cardiotomy shock.
With respect to claim 27, the April 2014 Vasostrict© Label teaches the use of vasopressin for increasing blood pressure in post-cardiotomy shock by providing about 0.03 units of vasopressin per minute to a maximum of about 0.1 units of vasopressin (§ 2.2). Therefore, it would have been obvious to apply the patented method to the treatment of post-cardiotomy shock in this manner.
With respect to claim 28, the April 2014 Vasostrict© Label teaches the use of vasopressin for increasing blood pressure in septic shock (§ 2.2). Therefore, it would have been obvious to apply the patented method to the treatment of post-cardiotomy shock.
With respect to claim 29, the April 2014 Vasostrict© Label teaches the use of vasopressin for increasing blood pressure in post-cardiotomy shock by providing about 0.01 units of vasopressin per minute to a maximum of about 0.07 units of vasopressin (§ 2.2). Therefore, it would have been obvious to apply the patented method to the treatment of post-cardiotomy shock in this manner.

With respect to claim 35, patented claim 1 requires that the unit dosage form comprises about 1 to about 10 mM acetate buffer, which overlaps with the claimed range of buffer concentration because the term about allows for values above and below 10 mM. In addition, patented claim 1 requires that the unit dosage form has a pH of 3.6 to 3.9, which encompasses the claimed pH range.
With respect to claims 38 and 39, patented claim 1 requires dextrose and a pH of 3.6 to 3.9.  
With respect to claims 40 and 41, saline is an approved diluent for vasopressin, as evidenced by the April 2014 Vasostrict© Label. The April 2014 Vasostrict© Label teaches diluting the vasopressin with normal saline (0.9% sodium chloride) or 5% dextrose in water (D5W) to either 0.1 units/mL or 1 unit/mL for intravenous administration (§§ 1-2). Therefore, it would have been obvious to substitute saline for the dextrose used in the patented claims. The pH recited in patented claim 1 overlaps with the claimed range 3.4 to 3.8.  

Claims 16-29, 34, 35, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,974,827. Although the claims at issue are not identical, they are not patentably distinct from each other
Claim 1 of U.S. Patent No. 9,974,827 recites a method of increasing blood pressure in a human in need thereof, the method comprising: 
a) storing for at least about 24 hours, a pharmaceutical composition for intravenous administration comprising, in a unit dosage form: i) from about 0.1 μg/mL to about 2 μg/mL of vasopressin or a pharmaceutically-acceptable salt thereof; ii) dextrose; and iii) from about 1 mM to 
b) administering to the human the pharmaceutical composition, wherein the pharmaceutical composition comprises from about 0.1 μg/mL to about 2 μg/mL of vasopressin or the pharmaceutically acceptable salt thereof; wherein the administration provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute; and the human is hypotensive. According to Table 5 of the instant specification, 20 Units corresponds to about 0.04 mg of vasopressin. Therefore, the concentration claimed in U.S. Patent No. 9,974,827, about 0.1 μg/mL to about 2 μg/mL, corresponds to about 0.05 U/ml to about 1 U/ml vasopressin. 
U.S. Patent No. 9,974,827 does not claim that the unit dosage form is in a drip bag. It would have been obvious to use a drip bag to hold the unit dosage form given that the patented claim require intravenous administration. Therefore, claim 16 is obvious over the patented claims.
With respect to claims 17-19, patented claims 2-4 require the pH-adjusting agents sodium hydroxide and hydrochloric acid.
With respect to claim 20, patented claim 8 requires that the administering of the unit dosage form to the human is over about one day.  
With respect to claim 21, patented claim 9 requires that the administering of the unit dosage form to the human is over about one week.  
With respect to claim 22, patented claim 1 requires that the administering of the unit dosage form to the human provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  

With respect to claim 24, patented claim 1 requires that the human is hypotensive.  
With respect to claim 25, patented claim 11 requires that the human's hypotension is associated with vasodilatory shock.  
With respect to claim 26, patented claim 12 requires that the vasodilatory shock is post-cardiotomy shock.  
With respect to claim 27, patented claim 13 requires that the administering of the unit dosage form to the human provides to the human from about 0.03 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 28, patented claim 14 requires that the vasodilatory shock is septic shock.  
With respect to claim 29, patented claim 15 requires that the administering of the unit dosage form provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.07 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 34, patented claim 17 requires that the unit dosage form comprises about 1 mM acetate buffer, and wherein the unit dosage form has a pH of 3.7 to 3.9.  
With respect to claim 35, patented claim 18 requires that the unit dosage form comprises about 10 mM acetate buffer, and wherein the unit dosage form has a pH of 3.6 to 3.7.  
With respect to claims 38 and 39, patented claim 1 requires dextrose and a pH of 3.6 to 3.9.  
With respect to claims 40 and 41, saline is an approved diluent for vasopressin, as evidenced by the April 2014 Vasostrict© Label. The April 2014 Vasostrict© Label teaches diluting the vasopressin with 

Claims 16-29, 34, 35, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,981,006. Although the claims at issue are not identical, they are not patentably distinct from each other
Claim 1 of U.S. Patent No. 9,981,006 recites a method of increasing blood pressure in a human in need thereof, the method comprising: 
a) storing for at least about 24 hours, a pharmaceutical composition for intravenous administration comprising, in a unit dosage form: i) from about 0.1 μg/mL to about 2 μg/mL of vasopressin or a pharmaceutically-acceptable salt thereof; ii) dextrose; and iii) from about 1 mM to about 10 mM acetate buffer, wherein the unit dosage form has a pH of 3.6 to 3.9, which is the same as the claimed range; and 
b) administering to the human the pharmaceutical composition, wherein the pharmaceutical composition comprises from about 0.1 μg/mL to about 2 μg/mL of vasopressin or the pharmaceutically acceptable salt thereof; wherein the administration provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute; and the human is hypotensive. According to Table 5 of the instant specification, 20 Units corresponds to about 0.04 mg of vasopressin. Therefore, the concentration claimed in U.S. Patent No. 9,981,006, about 0.1 μg/mL to about 2 μg/mL, corresponds to about 0.05 U/ml to about 1 U/ml vasopressin. 

With respect to claims 17-19, patented claims 2-4 require the pH-adjusting agents sodium hydroxide and hydrochloric acid.
With respect to claim 20, patented claim 9 requires that the administering of the unit dosage form to the human is over about one day.  
With respect to claim 21, patented claim 10 requires that the administering of the unit dosage form to the human is over about one week.  
With respect to claim 22, patented claim 1 requires that the administering of the unit dosage form to the human provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 23, patented claim 11 requires that the human's mean arterial blood pressure is increased within 15 minutes of administering of the unit dosage form to the human.  
With respect to claim 24, patented claim 1 requires that the human is hypotensive.  
With respect to claim 25, patented claim 12 requires that the human's hypotension is associated with vasodilatory shock.  
With respect to claim 26, patented claim 13 requires that the vasodilatory shock is post-cardiotomy shock.  
With respect to claim 27, patented claim 14 requires that the administering of the unit dosage form to the human provides to the human from about 0.03 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  

With respect to claim 29, patented claim 16 requires that the administering of the unit dosage form provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.07 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 34, patented claim 18 requires that the unit dosage form comprises about 1 mM acetate buffer, and wherein the unit dosage form has a pH of 3.7 to 3.9.  
With respect to claim 35, patented claim 19 requires that the unit dosage form comprises about 10 mM acetate buffer, and wherein the unit dosage form has a pH of 3.6 to 3.7.  
With respect to claims 38 and 39, patented claim 1 requires dextrose and a pH of 3.6 to 3.9.  
With respect to claims 40 and 41, saline is an approved diluent for vasopressin, as evidenced by the April 2014 Vasostrict© Label. The April 2014 Vasostrict© Label teaches diluting the vasopressin with normal saline (0.9% sodium chloride) or 5% dextrose in water (D5W) to either 0.1 units/mL or 1 unit/mL for intravenous administration (§§ 1-2). Therefore, it would have been obvious to substitute saline for the dextrose used in the patented claims. The pH recited in patented claim 1 overlaps with the claimed range 3.4 to 3.8.  


Claims 16-29, 34, 35, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,993,520. Although the claims at issue are not identical, they are not patentably distinct from each other
Claim 1 of U.S. Patent No. 9,993,520 recites a method of increasing blood pressure in a human in need thereof, the method comprising: 

b) administering to the human the pharmaceutical composition, wherein the pharmaceutical composition comprises from about 0.1 U/mL to about 1 U/mL of vasopressin or the pharmaceutically acceptable salt thereof; wherein the administration provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute; and the human is hypotensive. 
U.S. Patent No. 9,993,520 does not claim that the unit dosage form is in a drip bag. It would have been obvious to use a drip bag to hold the unit dosage form given that the patented claim require intravenous administration. Therefore, claim 16 is obvious over the patented claims.
With respect to claims 17-19, it would have been obvious to use a pH-adjusting agent such as sodium hydroxide and hydrochloric acid to achieve the pH in the patented claims.
With respect to claim 20, patented claim 2 requires that the administering of the unit dosage form to the human is over about one day.  
With respect to claim 21, patented claim 3 requires that the administering of the unit dosage form to the human is over about one week.  
With respect to claim 22, patented claim 1 requires that the administering of the unit dosage form to the human provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  

With respect to claim 24, patented claim 1 requires that the human is hypotensive.  
With respect to claim 25, patented claim 5 requires that the human's hypotension is associated with vasodilatory shock.  
With respect to claim 26, patented claim 6 requires that the vasodilatory shock is post-cardiotomy shock.  
With respect to claim 27, patented claim 7 requires that the administering of the unit dosage form to the human provides to the human from about 0.03 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 28, patented claim 8 requires that the vasodilatory shock is septic shock.  
With respect to claim 29, patented claim 9 requires that the administering of the unit dosage form provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.07 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 34, patented claim 14 requires that the unit dosage form comprises about 1 mM acetate buffer, and wherein the unit dosage form has a pH of 3.5 to 3.8, which overlaps with the claimed range.  
With respect to claim 35, patented claim 13 requires that the unit dosage form comprises about 10 mM acetate buffer, and wherein the unit dosage form has a pH of 3.4 to 3.7, which overlaps with the claimed range.  
With respect to claims 38 and 39, dextrose is an approved diluent for vasopressin, as evidenced by the April 2014 Vasostrict© Label. The April 2014 Vasostrict© Label teaches diluting the vasopressin 
With respect to claims 40 and 41, patented claim 1 requires sodium chloride and a pH of 3.4 to 3.8.  

Claims 16-29, 34, 35, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,010,575. Although the claims at issue are not identical, they are not patentably distinct from each other
Claim 1 of U.S. Patent No. 10,010,575 recites a method of increasing blood pressure in a human in need thereof, the method comprising: 
a) storing for at least about 24 hours, a pharmaceutical composition for intravenous administration comprising, in a unit dosage form: i) from about 0.1 μg/mL to about 2 μg/mL of vasopressin or a pharmaceutically-acceptable salt thereof; ii) dextrose; and iii) from about 1 mM to about 10 mM acetate buffer, wherein the unit dosage form has a pH of 3.6 to 3.9, which is the same as the claimed range; and 
b) intravenously administering to the human the pharmaceutical composition, wherein the pharmaceutical composition comprises from about 0.1 μg/mL to about 2 μg/mL of vasopressin or the pharmaceutically acceptable salt thereof; wherein the administration provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute; and the human is hypotensive. According to Table 5 of the instant specification, 20 Units corresponds to about 0.04 mg of vasopressin. Therefore, the concentration claimed in U.S. Patent No. 10,010,575, about 0.1 μg/mL to about 2 μg/mL, corresponds to about 0.05 U/ml to about 1 U/ml vasopressin. 

With respect to claims 17-19, patented claims 2-4 requires the use of pH-adjusting agents sodium hydroxide and hydrochloric acid.
With respect to claim 20, patented claim 9 requires that the administering of the unit dosage form to the human is over about one day.  
With respect to claim 21, patented claim 10 requires that the administering of the unit dosage form to the human is over about one week.  
With respect to claim 22, patented claim 1 requires that the administering of the unit dosage form to the human provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 23, patented claim 11 requires that the human's mean arterial blood pressure is increased within 15 minutes of administering of the unit dosage form to the human.  
With respect to claim 24, patented claim 1 requires that the human is hypotensive.  
With respect to claim 25, patented claim 12 requires that the human's hypotension is associated with vasodilatory shock.  
With respect to claim 26, patented claim 13 requires that the vasodilatory shock is post-cardiotomy shock.  
With respect to claim 27, patented claim 14 requires that the administering of the unit dosage form to the human provides to the human from about 0.03 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  

With respect to claim 29, patented claim 16 requires that the administering of the unit dosage form provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.07 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 34, patented claim 18 requires that the unit dosage form comprises about 1 mM acetate buffer, and wherein the unit dosage form has a pH of 3.7 to 3.9.  
With respect to claim 35, patented claim 19 requires that the unit dosage form comprises about 10 mM acetate buffer, and wherein the unit dosage form has a pH of 3.6 to 3.7.  
With respect to claims 38 and 39, patented claim 1 requires dextrose and a pH of 3.6 to 3.9.  
With respect to claims 40 and 41, saline is an approved diluent for vasopressin, as evidenced by the April 2014 Vasostrict© Label. The April 2014 Vasostrict© Label teaches diluting the vasopressin with normal saline (0.9% sodium chloride) or 5% dextrose in water (D5W) to either 0.1 units/mL or 1 unit/mL for intravenous administration (§§ 1-2). Therefore, it would have been obvious to substitute saline for the dextrose used in the patented claims. The pH recited in patented claim 1 overlaps with the claimed range 3.4 to 3.8.  

Claims 16-29, 34, 35, and 38-41 are rejected on the ground of nonstatutory double patenting as being unpatentable claims 16-29 of copending Application No. 16/291,796. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16 of copending Application No. 16/291,796 recites a method of increasing blood pressure in a human in need thereof, the method comprising providing a unit dosage form, wherein the unit 
With respect to claims 17-19, copending claims 17-18 require the use of pH-adjusting agents sodium hydroxide and hydrochloric acid.
With respect to claim 20, copending claim 20 requires that the administering of the unit dosage form to the human is over about one day.  
With respect to claim 21, copending claim 21 requires that the administering of the unit dosage form to the human is over about one week.  
With respect to claim 22, copending claim 22 requires that the administering of the unit dosage form to the human provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 23, copending claim 23 requires that the human's mean arterial blood pressure is increased within 15 minutes of administering of the unit dosage form to the human.  
With respect to claim 24, copending claim 24 requires that the human is hypotensive.  
With respect to claim 25, copending claim  25 requires that the human's hypotension is associated with vasodilatory shock.  

With respect to claim 27, copending claim 27 requires that the administering of the unit dosage form to the human provides to the human from about 0.03 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.1 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 28, copending claim 28 requires that the vasodilatory shock is septic shock.  
With respect to claim 29, copending claim 29 requires that the administering of the unit dosage form provides to the human from about 0.01 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute to about 0.07 units of vasopressin or the pharmaceutically-acceptable salt thereof per minute.  
With respect to claim 34, copending claim 16 requires that the unit dosage form comprises about 1 mM to about 10 mM acetate buffer, which overlaps with the claimed range about 1 mM, and wherein the unit dosage form has a pH of 3.5 to 3.7, which is the same as the claimed pH range.  
With respect to claim 35, copending claim 16 requires that the unit dosage form comprises about 1 mM to about 10 mM acetate buffer, which overlaps with the claimed range about 10 mM, and wherein the unit dosage form has a pH of 3.4 to 3.7, which overlaps with the claimed pH range.  
With respect to claims 38 and 39, dextrose is an approved diluent for vasopressin, as evidenced by the April 2014 Vasostrict© Label. The April 2014 Vasostrict© Label teaches diluting the vasopressin with normal saline (0.9% sodium chloride) or 5% dextrose in water (D5W) to either 0.1 units/mL or 1 unit/mL for intravenous administration (§§ 1-2). Therefore, it would have been obvious to substitute dextrose for the sodium chloride used in the copending claims. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1675